Exhibit 10.1

AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

 

        

This Amended and Restated Asset Purchase Agreement (hereinafter referred to as
the “Agreement”) is dated this 12th day of May, 2006, and shall be effective
retroactive to August 1, 2005, and is made by and between Geotec Thermal
Generators, Inc. a Florida corporation that maintains its principal place of
business at 110 East Atlantic Avenue, Suite 200, Delray Beach, FL, 33444 (the
“Company” or “Buyer”), William D. Richardson (“Richardson”), whose business
address is 1117 S. W. 11th Street, Boca Raton, Florida 33486, RichCorp, Inc.
(“RichCorp”), a Florida corporation whose principal place of business is located
at 1117 S. W. 11th Street, Boca Raton, Florida 33486 and RichCorp SRL (“Richcorp
SRL”), an Argentine corporation, which is a wholly-owned subsidiary of RichCorp
and Rich Labs, Inc. (“Rich Labs”), which also is a wholly owned subsidiary of
RichCorp.  Richardson, RichCorp, Rich Labs and Richcorp SRL shall hereinafter be
referred to collectively as “Sellers.”  The signatories to this Agreement may
hereinafter be referred to collectively as the “Parties.”

 

Reference is made to that certain Share Exchange Agreement (the “Exchange
Agreement”) between the Parties dated August 1, 2005, pursuant to which the
Parties desired to exchange shares of Geotec preferred stock in order to obtain
Sellers’ rights to various quantities of coal situated in Argentina and
after-acquired rights to quantities of coal located throughout South America
and, which the Parties desire to amend and clarify upon completion of due
diligence relative to the transaction, in order to more precisely state their
intentions and to facilitate more efficient business operations and relations
between the Parties; and




WHEREAS, Geotec has previously agreed, subject to a due diligence review of the
transaction, to a share exchange with RichCorp in order for Geotec to obtain
contractual rights and/or mineral rights held by RichCorp and/or Richcorp SRL
regarding coal and coal by-products derived from several coal mines in Argentina
and to facilitate acquisition of additional coal rights throughout South America
and elsewhere in the world, (all of such rights and interests, including after
acquired coal rights and interests are hereinafter referred to as the “Coal
Interests”) and, to obtain other assets from RichCorp and Rich Labs; and




WHEREAS, Buyer and Sellers have not consummated the executory provisions of the
Exchange Agreement and have not delivered the securities referenced in the
Exchange Agreement and have now agreed, upon completion of due diligence that it
is in the best interests of the Parties that Buyer’s acquisition of the Coal
Interests and other assets occur in connection with an assignment and asset
purchase of such interests rather than through a stock purchase transaction; and




WHEREAS, Sellers have approved the assignment and sale of the rights to certain
of Sellers’ assets including, but not limited to, the Coal Interests and all
Coal Interests hereinafter acquired by Sellers and agree to the execution of
this Agreement as an amendment to and/or novation of the Exchange Agreement.

 

NOW THEREFORE, in exchange for good and valuable consideration, the receipt and








1







sufficiency of which is hereby acknowledged, and the mutual covenants,
considerations, conditions hereinafter set forth, the Sellers and Buyer hereby
agree as follows:

 

ARTICLE ONE

SALE AND PURCHASE

 

1.01 Recitals. The Parties hereto agree that the recitals are true and correct
and by this reference are incorporated into this Agreement.  Any Exhibits
referred to in this Agreement are also hereby incorporated into this Agreement
by reference.  

 

1.02 Asset Assignment and Sale. Subject to the terms, conditions and provisions
of this Agreement, the Sellers hereby ratify and affirm the assignment and sale
to the Buyer of all of the Coal Interests, including all mineral rights owned or
leased by RichCorp, Richcorp SRL and/or Bill Richardson and all corporate names,
websites owned or operated by RichCorp, Rich Labs and Richcorp SRL in Argentina
and all of the physical assets, papers and working documents of RichCorp and
Rich Labs.  All of the aforementioned assets of the Sellers shall hereinafter be
referred to as the “Assets.”   




1.03 Consideration for the Purchase. Sellers acknowledge and agree that Buyer
has tendered as complete consideration for purchase of the Assets, a total of
ten thousand (10,000) shares of Buyer’s convertible preferred stock (the
“Preferred Shares”) with stock conversion exchange dates of November 1, 2006,
2007 and 2008.  The preferences relating to the Preferred Shares will be
summarized on each certificate representing such shares and will entitle the
holder of the Preferred Shares to convert the Preferred Shares to 10.5 million
(10,500,000) restricted shares of the Buyer’s common stock (the “Minimum
Shares”) up to a maximum of 21 million (21,000,000) restricted shares of the
Buyer’s common stock (the “Maximum Shares”) based upon the EBITDA criteria set
forth below.  Conversion of the Preferred Shares may be deferred at the option
of the Sellers until August 1, 2007 or August 1, 2008.  As of the execution of
this Agreement, 3,500,000 restricted shares of the Buyer’s common stock (⅓ of
the Minimum Shares) shall be deemed “earned” and may be issued and delivered to
RichCorp, as referenced above.  The balance (7,000,000 shares of Buyer’s common
stock) of the Minimum Shares shall be deemed earned when EBITDA for RichCorp
equals twenty million dollars ($20,000,000.00) per year.  On a pro rata basis,
shares of Buyer’s common stock above the Minimum Shares and up to the Maximum
Shares shall be deemed earned when EBITDA for RichCorp exceeds twenty million
dollars ($20,000,000.00) per year.  The Maximum Shares shall be deemed earned
when EBITDA for RichCorp equals forty million dollars ($40,000,000.00) per year.
 The total number of shares of Buyer’s common stock shall not exceed 21,000,000
under the conversion terms of this paragraph or the preferences of the Preferred
Shares.   

 

1.04 Ownership of the Preferred Shares.  The Preferred Shares shall be issued to
RichCorp.  Said distribution shall occur on the anniversaries of this Agreement
defined as the dates of August 1, 2006, August 1, 2007, and August 1, 2008,
equal to one-third of the total exchange of shares, date thereof.
 Notwithstanding the above, Sellers acknowledge and agree that all of the
Preferred Shares and restricted common stock of the Company earned and obtained
upon conversion shall be subject to the same terms and conditions of the Buyer’s
share lock up agreement, which extends for 5 years, until April 30, 2010, as
filed with the United States








2







Securities and Exchange Commission via the EDGAR system.  Sellers acknowledge
and agree that the share lock up agreement and this paragraph prohibit transfer
of the Preferred Shares and the restricted common stock of the Company earned
and obtained upon conversion for a period of five years until April 30, 2010.




  

1.05 Effective Date. For purposes of this Agreement, the Effective Date shall be
August 1, 2005.




ARTICLE TWO

REPRESENTATIONS, WARRANTIES, AND CONDITIONS

 

2.01 Representations and Warranties of RichCorp, Rich Labs and Richcorp SRL. As
a material inducement for the Buyer to purchase the Assets, RichCorp, Rich Labs
and Richcorp SRL make the following representations and warranties for the
benefit of the Buyer, which Sellers represent and warrant shall be true at
Closing as if made that date, and which shall survive the Closing and the
delivery of all instruments and documents contemplated herein and, at Closing,
such representations and warranties will be so certified in form and substance
satisfactory to the Buyer and the Buyer's counsel:

 

(a) Organization; good standing. RichCorp is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has all requisite corporate and other power and all necessary permits,
certificates, licenses, approvals and other authorizations required to carry on
and conduct its business and to own, lease, use and operate its properties at
the places and in the manner in which such business is presently carried on and
conducted.  RichCorp is qualified to do business as a foreign corporation in
each state (other than Florida) in which the nature of RichCorp's business or of
its assets makes qualification to do business as a foreign corporation
necessary.




(i)  Rich Labs and Richcorp SRL are corporations duly organized, validly
existing and in good standing under the laws of their jurisdiction of origin and
have all requisite corporate and other power and all necessary permits,
certificates, licenses, approvals and other authorizations required to carry on
and conduct their business and to own, lease, use and operate their properties
at the places and in the manner in which such businesses are presently carried
on and conducted.  

 

(b) Authority. RichCorp, Rich Labs and Richcorp SRL have full power and
authority to execute, deliver and perform this Agreement without the consent of
any other person or entity (governmental or otherwise).

 

(c) Governmental, lender and other consents, etc.  No consent, approval or
authorization of or designation, declaration or filing with any governmental
authority, lender, lessor, lessee or other person or entity on the part of
RichCorp, Rich Labs or Richcorp SRL is required in connection with the execution
or delivery of this Agreement and the consummation of the transactions
contemplated hereby. RichCorp, Rich Labs and








3







Richcorp SRL specifically represent that the consummation of the transactions
contemplated by this Agreement will not result in or constitute any of the
following: (i) a default, breach, or violation, or an event that would be, or
with notice or lapse of time, or both, or at the election of any person would
be, a default, breach or violation of any note, lease, mortgage, leasehold
mortgage, security agreement, deed of trust, indenture or other document or
instrument to which they are bound or to which any of their respective assets or
properties is subject; (ii) an event that would permit, or with notice or lapse
of time, or both, or at the election of any person would permit any party to
terminate any lease or other agreement or contractual obligation, or to
accelerate the maturity of any indebtedness or other contractual obligation of
RichCorp, Rich Labs and Richcorp SRL or to which any of their respective assets
or properties is subject; (iii) result in, or with notice or lapse of time, or
both, or at the election of any person, would result in, the creation or
imposition of any lien, charge, or encumbrance on any of the assets or
properties of RichCorp Rich Labs and Richcorp SRL; or (iv) would subject, or
with notice of lapse of time, or both, or at the election of any person would
subject any of their respective assets or properties to become subject to a
mortgage foreclosure or other proceeding or action to enforce any lien or
security interest encumbering any of their,  assets or properties, whether such
lien or security interest shall have arisen directly or by collateral
assignment; and is not violative of any securities laws, Federal or State.

 

(d) Adverse agreements.  RichCorp Rich Labs and Richcorp SRL are not a party to
any agreement or instrument or subject to any charter or other corporate
restriction or any judgment, order, writ, injunction, decree, rule or regulation
which materially and adversely affects or, so far as they can now foresee, may
materially and adversely affect the business operations, prospects, properties,
assets or financial condition or otherwise of RichCorp, Rich Labs and Richcorp
SRL or the value of the Assets.

 

(e) Intellectual Property.  RichCorp, Rich Labs and Richcorp SRL have not
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any intellectual property rights of third parties, and neither
Richardson, nor any of the officers, directors, employees, agents or independent
contractors of them has ever received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that RichCorp, Rich Labs or Richcorp SRL must
license or refrain from using any intellectual property rights of any third
party). No third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any intellectual property rights of RichCorp,
Rich Labs or Richcorp SRL.

 

Exhibit D identifies each patent or registration which has been issued to
RichCorp, Rich Labs and Richcorp SRL with respect to any of their intellectual
property. 




(f) Title to the Assets.  RichCorp, Rich Labs and Richcorp SRL have conveyed to
Geotec good, valid and marketable title to all of the Assets. They are the
owners of the Assets and hold the Assets free and clear of any security
interest, lien, encumbrance, claim, pledge, charge, limitation, agreement, or
restriction whatsoever, with full and absolute right and power to sell, assign,
exchange, transfer and deliver the Assets as








4







herein provided without the consent of any other person.

 

(g) Escrow.  None of the Assets are held for any other person or entity and is
not subject to any pledge or security interest, or subject to any voting trust
or voting agreement or proxy.




(h) Contracts.  Sellers represent and warrant that there are no other agreements
with any other person or entity that would entitle any other person or entity to
any claim of rights or entitlements to the ownership, use or possession of the
Assets.




(i) Title Vesting.  Sellers represent and warrant that the transfer of the
Assets to Buyer has vested Buyer with good, valid, marketable and indefeasible
title to the Assets, representing one hundred percent (100.0%) of the interest
and rights outstanding for the ownership of the Assets, free and clear of any
security interest, encumbrance, claim, pledge, charge, limitation, or
restriction whatsoever.

 

2.02 Indemnity by Sellers.

 

(a) Indemnifiable Matters. Sellers shall indemnify, defend and hold harmless the
Buyer, and its respective officers, directors, shareholders, employees and
agents (separately and collectively referred to as the "Indemnitee"), against
and in respect of:

 

(i) all liabilities and other obligations of the Sellers of any nature, whether
accrued, absolute, contingent, or otherwise, existing at the Closing date, to
the extent not disclosed in this Agreement or the Exhibits attached hereto,
including, without limitation, all liabilities and other obligations arising out
of negligent acts or omissions of the Sellers or their agents, employees,
directors, officers, representatives or contractors, and all liabilities and
other obligations arising out of or based upon transactions entered into, prior
to the Closing date, and all federal or state tax liabilities accrued, or
measured by Seller’s income or sales, for any period prior to and including the
Closing Date;

 

(ii) any claim, suit, obligation, liability, loss, damage, injury or expense,
arising directly out of, connected with, related to, or resulting from any
breach of any covenant, written representation, warranty or agreement made by
Sellers in this Agreement, except to the extent that Buyer’s conduct gives rise
to the foregoing in connection with performance of those acts identified in the
recitals herein;

 

(b) Binding Effect. The indemnification provisions of this paragraph 2.02 shall
inure to the benefit of the employees, agents, heirs, personal representatives,
successors and assigns of the Buyer-Indemnitee and shall be binding upon the
employees, agents, heirs, successors, and assigns, if any, of the Sellers.











5







ARTICLE THREE

BUYER’S WARRANTIES AND REPRESENTATIONS

 

3.01 Representations and Warranties of Buyer. The Buyer makes the following
representations and warranties for the benefit of the Sellers which the Buyer
represents and warrants shall be true at Closing as if made that date, and which
shall survive the Closing and the delivery of all instruments and documents
contemplated herein and, at Closing, such representations and warranties will be
so certified in form and substance satisfactory to the Sellers and the Sellers’
counsel:

 

(a) Authority. The Buyer has full power and authority to execute, deliver and
perform this Agreement without the consent of any other person or entity.

 

(b)  Buyer’s Issuance of Preferred Shares.  The Buyer has full power and
authority to issue and deliver the Preferred Shares as contemplated by this
Agreement without the consent of any other person or entity. 




(c)  Securities Laws.  All of the shares of stock to be issued or sold herein
pursuant to the terms of the Agreement (i) have not been registered with the
United States Securities and Exchange Commission nor with the State of Florida
or any other state securities regulatory agency; (ii) this sale is being
accomplished in reliance upon Section 4(2) of the Securities Act of 1933 as an
exempt transaction in compliance with the aforementioned section and not in
reliance upon Securities and Exchange Commission Regulation D, 17 C.F.R. Section
230.501 et seq., promulgated thereunder; and (iii) in reliance in the State of
Florida on Section 517.061(11) of the Florida Statutes, thereby claiming that
the offer, purchase and sale of the Preferred Shares herein is an exempt
transaction under the aforementioned Florida Statutes and Florida Administrative
Code Rules promulgated thereunder.




ARTICLE FOUR

OTHER AGREEMENTS

 

The Parties covenant and agree as follows:

 

4.01 General.  In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under this Agreement).
 

 

ARTICLE FIVE

MISCELLANEOUS

 

5.01 Notices. Any notice required or provided for in this Agreement to be given
to any party shall be mailed certified mail, return receipt requested, or hand
delivered, to the party at the address set forth in the preamble.








6







 

5.02 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties.

 

5.03 Florida Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

 

5.04 Construction. The articles, section headings, captions, or abbreviations
are used for convenience only and shall not be resorted to for interpretation of
this Agreement. Wherever the context so requires, the masculine shall refer to
the feminine, the singular shall refer to the plural, and vice versa.

 

5.05 Fees. In the event that any party is required to engage the services of
legal counsel to enforce its rights under this Agreement against any other
party, regardless of whether such action results in litigation, the prevailing
party shall be entitled to reasonable attorneys’ fees and costs from the other
party, which in the event of litigation shall include fees and costs incurred at
trial and on appeal.

 

5.06 Entire Agreement. This Agreement contains the entire understanding among
the parties and supersedes any prior written or oral agreement between them
respecting the subject matter of this Agreement. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
parties hereto relating to the subject matter of this Agreement that are not
fully expressed herein.

 

5.07 Amendments. Any amendments to this Agreement shall be in writing signed by
all parties.

 

5.08 Severability. In case any one or more provisions contained in this
Agreement shall, for any reason, be held invalid illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.

 

5.09 Assignment. This Agreement is assignable by Buyer without the prior written
consent of Seller and Company.




 

5.10 Waiver. No consent or waiver, expressed or implied, by a party of any
breach or default by any other party in the performance by that other party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to any other breach or default in the performance by such other party of the
same or any other obligations of such other party hereunder. Failure on the art
of any party to complain of any act or failure to act of another party or to
declare that other party in default, irrespective of how long such failure
continues, shall not constitute a waiver of such party of its rights hereunder.

 

5.11 Counterparts. This agreement may be executed in multiple counterparts each
of which shall be deemed an original for all purposes.

 








7







5.12 Arbitration. The parties hereby agree that any and all controversies or
disputes arising from this Agreement, including but not limited to
interpretation, construction and performance of same or regarding any matter
whatsoever, shall be submitted to binding arbitration before the American
Arbitration Association, under its Commercial Rules, in St. Petersburg, Florida.
 Notwithstanding this Agreement, any court of competent jurisdiction in Pinellas
County, Florida shall have concurrent jurisdiction to enforce the provisions of
this Agreement through the issuance of temporary or preliminary injunctive
relief pending resolution of the merits of any such dispute before the American
Arbitration Association.

 

5.13 Survival of Representations and Warranties.  The representations and
warranties set forth in this Agreement shall be continuing and shall survive the
Closing Date.

 








8







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as reflected
below.




 WITNESS:

RICHCORP, INC.

A Florida Corporation

__________________________

/s/ William D. Richardson                     

__________________________      

William D. Richardson, President, CEO







WITNESS:

 

__________________________       

/s/ William D. Richardson                                  

__________________________ 

William D. Richardson, an individual (“Seller”)







WITNESS:

 

RICH LABS

__________________________

/s/ William D. Richardson

__________________________      

William D. Richardson







WITNESS:

RICHCORP SRL

An Argentine corporation

__________________________

/s/ William D. Richardson                     

__________________________      

William D. Richardson, President, CEO







 

WITNESS:

GEOTEC THERMAL GENERATORS, INC.

        

A Florida Corporation (“Buyer”)

__________________________

/s/ Bradley T. Ray                                                    

__________________________        

Bradley T. Ray, Chairman, Chief Executive Officer











9





